Citation Nr: 0327548	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran has service from December 1941 to May 1942, as a 
prisoner of war from May 1942 to January 1943 and regular 
Philippine Army service from June 1945 to March 1946.  The 
veteran does not have any recognized guerrilla service.  

This appeal arises from a November 2001 rating decision and a 
December 2001 letter of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines which denied entitlement to service connection 
for the cause of the veteran's death and accrued benefits; 
and eligibility for non-service connected pension benefits.  

The RO in the November 2001 rating decision only addressed 
the issues of service connection for the cause of the 
veteran's death and accrued benefits.  In the December 2001 
letter from the RO to the veteran the RO also denied 
entitlement to non-service connected pension benefits.  The 
RO in June 2002 issued a statement of the case to the veteran 
which included the issue of eligibility for non-service 
connected pension.  The appellant submitted her substantive 
appeal as to the November 2001 rating decision and the 
December 2001 letter denying VA pension in July 2002.  For 
that reason the Board has determined the issue of entitlement 
to non-service connected pension has been appealed to the 
Board.  38 C.F.R. § 20.200 (2003).  

The issue of basic eligibility for non-service pension 
benefits is addressed in the remand section of this decision.  

FINDINGS OF FACT

1.  The veteran was not service connected for any 
disabilities during his lifetime.  

2.  The veteran died on March [redacted], 1982 due to Koch's 
infection, lungs. 

3.  There is no evidence the veteran had any disorder of the 
lungs or Koch's infection or pulmonary tuberculosis while on 
active duty or for more than 30 years thereafter, and there 
is no competent medical evidence which provides a link 
between the veteran's fatal lung disease and any incident of 
service.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  

5.  The list of POW presumptive diseases found in 38 C.F.R. 
§ 3.309(c) does not include Koch's infection of the lungs or 
pulmonary tuberculosis. 

6.  This case does not involve medical complexity or 
controversy.

7.  The veteran did not file a claim for VA benefits during 
his lifetime; there were no pending claims for VA benefits at 
the time of his death, and the appellant did not file a claim 
for accrued benefits within one year of the date of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 7109 (West 2002); 
38 C.F.R. §§ 3.312, 20.901 (2003).  

2.  The criteria for referral of the case for an independent 
medical expert opinion (IME) have not been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2002).

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

In the instant case, the appellant filed her claims that are 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law may follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The appellant was 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims 
in the June 2002 statement of the case.  In addition, by 
letter dated in May 2001 and another, dated in December 2001, 
the RO explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims on 
appeal, and asked the appellant to submit or authorize the RO 
to obtain additional relevant evidence.   

The Board notes that, in September 2000, the RO sent the 
appellant a letter and explained that evidence demonstrating 
the veteran's death was related to service was necessary to 
support her claim.  The appellant responded in October 2000 
and stated she was unable to submit medical evidence because 
the doctors who attended her husband had died.  She stated 
that during the many years of their marriage she had observed 
him to be frail and it had contributed to his death.  

The following May 2001 the RO sent the appellant a letter 
explaining that the law had changed and setting out the 
provisions of the VCAA.  The letter explained what evidence 
was needed to show entitlement to service connection for the 
cause of death, what evidence was needed from the appellant, 
and informed her to tell them about any additional evidence 
she wished VA to get for her.  She sent in a VA Form 21-4142 
listing treatment for chronic bronchitis and bronchial asthma 
at Abejar Clinic from 1970 to 1971, a certified copy of the 
death certificate, which noted the cause of the veteran's 
death was Koch's infection, lungs.  In her September 2001 
response the appellant indicated the physician who attended 
the veteran at the time of his death had gone abroad.  The RO 
requested the medical records identified by the appellant and 
informed her they had done so in an October 2001 letter.  

A review of the claims folder reveals that the RO secured 
service medical records and requested records from Dr.A.  The 
appellant submitted a statement from Dr. A which revealed she 
had no records of treatment of the veteran.  Dr. A provided a 
statement based on her recollections of treatment of the 
veteran.  The appellant stated on numerous occasions the 
medical providers who attended her husband had died.  The 
physician who was treating him at the time of his death had 
moved some time ago.  The death certificate indicates the 
veteran did not die in a medical facility.  The appellant has 
not identified any records not presently in the claims 
folder.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this instance there 
are no findings in service or during the initial three post 
service years which would provide a basis for a medical 
opinion relating the veteran's death to his period of 
service.  Requesting an opinion from a physician in this case 
would be asking him to speculate with no basis in the record 
to support his conclusions.  For that reason the Board has 
concluded there is no duty to request a medical opinion in 
this instance.  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In the instant case the Board notes 
that the appellant indicated in October 2000 that she was 
unable to submit medical evidence because the doctors who 
attended her husband had died.  Further, as noted above, in 
her September 2001 response the appellant indicated the 
physician who attended the veteran at the time of his death 
had gone abroad.  The RO requested the medical records 
identified by the appellant and informed her they had done so 
in an October 2001 letter.  (Emphasis added.)  It is clear 
that there is no additional evidence available that has not 
been obtained.  Thus, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases, shall be service-connected if manifest to a degree 
of 10 percent or more at any time after service discharge or 
release from active military service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c) (2003).  These diseases 
are avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residual of frostbite (if it is determined 
that the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite); post-traumatic 
osteoarthritis; irritable bowel syndrome; peptic ulcer 
disease; and peripheral neuropathy except where directly 
related to infectious causes.  For the purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 C.F.R. §§ 3.307, 3.309(c).  The 
list of POW presumptive diseases found in 38 C.F.R. 
§ 3.309(c) does not include Koch's infection of the lungs or 
pulmonary tuberculosis.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including tuberculosis, 
when they are manifested to a compensable degree within three 
years of the date of separation from the service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

Factual Background.  The claims folder does not include any 
communications from the veteran to the VA.  There were no 
applications for benefits filed during his lifetime.  

On his Affidavit for Philippine Army Personnel dated January 
1946 the veteran denied having any wounds or illnesses during 
the period from December 1941 to the date of his return to 
military control.  The only record of treatment in service is 
for mild catarrhal rhinitis in July 1945.  His service 
separation examination in March 1946 revealed his lungs were 
normal and a chest X-ray was negative.  No significant 
diseases or wounds were noted.  

In April 2000 the appellant filed her application for VA 
benefits.  The RO responded in June 2000 and explained how 
she could complete her application for VA benefits.  

The appellant responded and submitted a copy of the veteran's 
death certificate.  The certificate reveals the veteran died 
on March [redacted], 1982.  The cause of death was Kocks Infection, 
legs (sic).  The veteran was not hospitalized at the time of 
his death.  

The RO received her completed application for VA benefits in 
August 2000 including her claim for accrued benefits.  

The appellant submitted a letter from Dr. A in October 2001.  
Dr. A indicated she did not have any records regarding the 
veteran, but was supplying information based on her 
recollection that she treated the veteran for a chronic cough 
and bronchial asthma which later became severe pulmonary 
tuberculosis.  

The RO denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits in a 
November 2001 rating decision.  The appellant in her notice 
of disagreement asserted that the veteran's illness began at 
the battlefront and became chronic while the veteran was a 
prisoner of war.  She had observed during the period of their 
marriage that he was in poor health was frail and suffered 
from bronchitis, asthma, cough and colds.  He was not 
admitted to the hospital and given laboratory tests due to 
their poverty.  She stated she had not applied for accrued 
benefits within one year of her husband's death because she 
had no knowledge of the prescribed period for filing such a 
claim.  

Analysis.  The Board has determined the appellant's appeals 
must be denied.  

Service Connection for the Cause of the Veteran's Death

The veteran was not service connected for any disabilities at 
the time of his death.  The certified copy of the certificate 
of death lists the cause of death as Kochs Infection, lungs.  
There is no indication in the service medical records that 
the veteran had any treatment in service for a disability of 
the lungs or Kochs infection.  

The only evidence relating the veteran's death to his service 
are the statements of the appellant.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  There is no competent medical 
evidence in the claims folder which provides a link between 
the veteran's death and his military service.  38 C.F.R. 
§ 3.159.  The appellant has asserted that the veteran 
contracted a lung disorder while on the battlefield which 
increased in severity due to the conditions of his 
confinement as a prisoner of war (POW).  There is no evidence 
the appellant was present during any of these periods, either 
in battle with the veteran or in contact with him during his 
incarceration.  The Board considered whether the statements 
of the appellant would invoke the application of 38 C.F.R. 
§ 3.304(d), relating to satisfactory lay evidence that a 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if it is consistent 
with the circumstances, conditions and hardships of such 
service.  The regulations now define not satisfactory, but 
competent lay evidence as being provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  In this 
case there is no indication the appellant actually observed 
her husband during the period in question or had knowledge of 
his condition.  

The Board has noted the veteran was listed as being a POW, 
the regulations provide presumptive service connection for 
certain diseases based on recognized POW status.  Bronchitis, 
asthma, tuberculosis and Kochs disease are not included in 
the listed diseases in 38 C.F.R. § 3.309(c) for which 
presumptive service connection is provided based on POW 
status.  

The only medical evidence of record, the letter from Dr. A 
merely states the veteran was treated in 1970's for 
bronchitis, asthma and later pulmonary tuberculosis.  The 
veteran was separated from the service in 1946.  There is no 
evidence of diagnosis or treatment for any disorders between 
1946 and 1970.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
There is nothing in the record which indicates the veteran 
was diagnosed with pulmonary tuberculosis within three years 
of his separation from the service.  38 C.F.R. § 3.307, 
3.309.  

The appellant's representative has requested the Board to 
obtain an opinion from an independent medical expert (IME).  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2002) 
[the Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal].  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, the Board does not believe 
that an IME opinion would shed additional light on the matter 
at hand.  The medical evidence of record shows that the 
veteran's fatal lung disease began more than 30 years after 
service and there is no suggestion of a causal link to 
service, nor is there any indication that there is any 
competent relevant evidence that has not been obtained.  The 
Board finds no medical complexity or controversy to warrant 
an IME opinion.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for the cause of the 
veteran's death must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Accrued Benefits

The appellant's claim must be denied for two reasons, the 
appellant did not file a claim for accrued benefits within 
one year of the date of the veteran's death and the veteran 
had no pending claims at the date of his death.  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

Even if the veteran had a pending claim, the appellant's 
claim for accrued benefits was not received during the one 
year period following the veteran's death.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c) ; 38 C.F.R. § 3.1000 (2003).  

Although the appellant asserts that she was unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the decedent's death, the U.S. Court of 
Appeals for Veterans Claims has held that alleged ignorance 
can not be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
concluded that, even though the veteran might have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied. 


REMAND

The appellant has applied for VA non-service connected 
pension benefits.  The laws and regulations restrict pension 
benefits to only certain Philippine veterans.  38 U.S.C.A. 
§ 107 (West 2002).  Pension benefits are provided by statute 
to regular Philippine Scouts who enlisted prior to October 6, 
1995.  Veterans with service only in the Commonwealth Army of 
the Philippines or Guerrillas are not eligible for VA 
pension.  38 C.F.R. §§ 3.7, 3.40 (2003).  

The RO in August 2001 requested verification of the veteran's 
service from the National Personnel Records Center (NPRC).  
In April 2001 the RO received a response with an attached 
Additional Information sheet, which included the notation 
that there was no recognized guerrilla service and the 
beginning date of service was December 13, 1941.  There is no 
indication on the sheet of whether that date reflects service 
in the "Old" Philippine Scouts, the Commonwealth Army of 
the Philippines, or as a guerrilla, the service was only 
characterized as beleaguered.  The Board has reviewed the 
December 2001 letter from the RO to the appellant and the 
June 2002 statement of the case for some explanation of why 
the RO concluded the veteran's service was not qualifying 
service for VA pension.  The letter states the veteran had 
service from December 13, 1941 to March 12, 1946 in the 
USAFFE.  That is the acronym for United States Armed Forces 
in the Far East and does not indicate with which organization 
the veteran served.  In the statement of the case the RO 
indicated the veteran served with the "recognized 
guerrillas."  That is inconsistent with the notations on the 
Additional Information Sheet, which do not list any periods 
of guerrilla service and in the blank for recognized 
guerrilla service, no recognized guerrilla service is 
checked.  

The RO must either request verification again or provide an 
explanation consistent with the information on the Additional 
Information Sheet that explains why it found the veteran's 
service disqualifying for VA pension benefits.  

Accordingly, the case is REMANDED for the following action:

The RO should either provide the 
appellant with an appropriate SOC as to 
the issue of entitlement to non-service 
connected pension benefits explaining why 
the veteran's service is not qualifying 
service for VA pension benefits, which is 
consistent with the information on the 
Additional Information Sheet in the 
claims folder, or again request 
verification of the veteran's service 
through proper channels.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



